                 Case 6:20-bk-04126-KSJ          Doc 184      Filed 09/21/20      Page 1 of 41

                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION




IN RE:                                      I
                                            I          6:20-bk-04126-KSJ
Global Asset Rental, LLC                    I
DEBTOR.                                     I          JUDGE:      Karen S. Jennemann
                                            I
                                            I          CHAPTER 11
                                            I


              DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

                                          FOR THE PERIOD

                                    FROM 8/1/2020 TO 8/31/2020


Comes now the above named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

Debtor's Address:                                       /s/ Heather L. Harmon
Global Asset Rental, LLC                               Attorney for Debtor's Signature
6675 Westwood Blvd.
Suite 330                                              Attorney's Address and Phone Number
Orlando, FL 32821                                      Genovese Joblove & Battista, P.A.
                                                       100 Southeast Second Street, 44th Floor
                                                       Miami, Florida 33131
                                                       Telephone (305) 349-2300




Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day
of the following month.


For assistance in preparing the Monthly Operating Report, refer to the following resources on the
United States Trustee Program Website, http://www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs) http://www.usdoj.gov/ust/.




                                                      MOR-1
                    Case 6:20-bk-04126-KSJ              Doc 184        Filed 09/21/20            Page 2 of 41

                                SCHEDULE OF RECEIPTS AND DISBURSEMENTS
                         FOR THE PERIOD BEGINNING 8/1/2020 AND ENDING 8/31/2020

Name of Debtor:         Global Asset Rental , LLC               Case Number:                     6:20-bk-04126-KSJ
Date of Petition:                                   7/23/2020
                                                                      CURRENT                       CUMULATIVE
                                                                       MONTH                      PETITION TO DATE
1.     FUNDS AT BEGINNING OF PERIOD                             $            715 ,156.25   (a)    $        642,931.86 (b)
2.     RECEIPTS:
       A. Retail Sales
             Rental Income
             Net Cash Sales
       B. Accounts Receivable                                                  33,920.37                     84,202.37
       C. Other Receipts (See MOR-3)                                                                         17,352.47
       (If you receive rental income,
             you must attach rent roll.)
3.     TOTAL RECEIPTS (Lines 2A+2B+2C)                                         33,920.37                   101 ,554.84
4.     TOTAL FUNDS AVAILABLE FOR
       OPERATIONS (Line 1 +Line 3)                                           749 ,076.62                   744,486.70

5.     DISBURSEMENTS
       A. Advertising
       B. Bank Charges                                                           246.13                           246.13
       C. Contract Labor
       D. Fixed Asset Payments (not incl. in "N")
       E. Insurance                                                            20,956.00                     20,956.00
       F.  Inventory Payments
       G. Leases
       H. Manufacturing Supplies
       I.  Supplies
       J.  Payroll- Net                                                      151 ,769.66                   151 ,769.66
       K. Professional Fees (Accounting & Legal)                             122,187.19                    122,187.19
       L. Rent                                                                 14,978.60                    14,978.60
       M. Repairs & Maintenance
       N. Secured Creditor Payments (See Attach. 2)
       0. Taxes Paid- Payroll (See Attachment 4C)
       P. Taxes Paid- Sales & Use (See Attachment 4C)                             47.91                            47.91
       Q. Taxes Paid- Other (See Attachment 4C)
       R. Telephone & Internet                                                                                    416.08
       S. Travel & Entertainment
       Y. U.S. Trustee Quarterly Fees
       U. Utilities
       V. Vehicle Expenses
       W. Other Operating Expenses (See MOR-3)                                 8,269.61                       8,269.61
       X. FX Acct Fees for Transfers to SunTrust Checking                         487.32                      2,375.09
       Y. FX Gain/Loss                                                        (1 ,290.30)                    (8,184.07)
6.     TOTAL DISBURSEMENTS (Sum of 5A thru W)                                317,652.13                    313,062.20
7.     ENDING BALANCE (Line 4 Minus Line 6)                     $            431,424.50 (c)       $        431 ,424.50 (c)


I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the
best of my knowledge and belief.

This   Ws~ of September 2020                                                                            C . I-. ·0

(a) This number is carried forward from last month's report. For the first report only, this number will be the
    balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
   the petition.
(c)These two amounts will always be the same if form is completed correctly.

                                                              MOR-2
                         Case 6:20-bk-04126-KSJ                   Doc 184          Filed 09/21/20      Page 3 of 41
                                MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)

                                            Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                                                                 Cumulative
                                                                               Current Month
                           Description                                                                          Petition to Date
Keg Deposits on Post-Petition Keg Rentals                               $                         -      $                    10,951.00

Credit from Payroll Company for Overpayment                                                       -                            6,391.57
SunTrust Savings Account Interest                                                                 -                                 -
                                                                                                                                    -
                                                                                                  -                                 -
                                                                                                  -                                 -
                                                                                                  -                                 -
                                                                                                  -                                 -
                                                                                                  -                                 -
TOTAL OTHER RECEIPTS                                                    $                         -      $                    17,342.57

"Other Receipts" includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties,
directors, related corporations, etc.) Please describe below:

       Loan Amount                       Source of Funds                          Purpose                    Repayment Schedule
N/A




                                                                                                                                          `

OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line 5W.

                                                                                                                  Cumulative
                           Description                                         Current Month                    Petition to Date
Keg Transportation Costs                                                $                   4,121.56     $                     4,121.56
Keg Warehousing / Storage Costs                                         $                   1,188.50     $                     1,188.50
Miscellaneous / Contingency Fees / Emburse Card                         $                   2,959.55     $                     2,959.55
                                                                        $                         -      $                          -
                                                                        $                         -      $                          -
                                                                        $                         -      $                          -
                                                                        $                         -      $                          -
                                                                        $                         -      $                          -
                                                                        $                         -      $                          -
TOTAL OTHER DISBURSEMENTS                                               $                   8,269.61     $                     8,269.61




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement. **

** The Trustee is maintaining the books and records on a cash basis, therefore, there is no balance
sheet and the income statement reflects the receipts and disbursements per the MOR.




                                                                        MOR-3
                      Case 6:20-bk-04126-KSJ              Doc 184         Filed 09/21/20         Page 4 of 41
                                                         ATTACHMENT 1
                            MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor:        Global Asset Rental, LLC                        Case Number:       6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020


ACCOUNTS RECEIVABLE AT PETITION DATE:                              $     24,733,444.24

                                    ACCOUNTS RECEIVABLE RECONCILIATION (NOTE 1)
(include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):


                       Beginning of Month Balance:                                        $         24,705,401.92 (a)
                        PLUS: Current Month New Billings                                  $            449,504.89
                        MINUS: Collections During the Month                               $            (33,920.37) (b)
                        PLUS/MINUS: Adjustments of Write-offs                             $            (98,131.60) *
                       End of Month Balance                                               $         25,022,854.84 (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                                      POST PETITION ACCOUNTS RECEIVABLE AGING
                            (Show the total amount for each aging category for all accounts receivable)


    0-30 Days               31-60 Days              61-90 Days           Over 90 Days               Total

$               -       $                -      $            -                            $                     -     (c)


For any receivables in the "Over 90 Days" category, please provide the following:

                            Receivable         Status (Collection efforts taken, estimate of collectibility, write-
    Customer                  Date             off, disputed account, etc.)




(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of the
petition date.
(b) This must equal the number reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page
MOR-2, Line 2B).
(c) These two amounts must equal.




                                                                 MOR-4
                         Case 6:20-bk-04126-KSJ                                     Doc 184                   Filed 09/21/20                           Page 5 of 41
Global Asset Rental LLC
Global Asset Rental LLC
A/R Aging Summary
As of August 31, 2020


Customer                                                    Current   12-Aug-2020 - 10-Sep-2020 (30)   13-Jul-2020 - 11-Aug-2020 (60)   13-Jun-2020 - 12-Jul-2020 (90)   Before 13-Jun-2020 (>90)             Total
                                                       Open Balance                   Open Balance                      Open Balance                   Open Balance                 Open Balance      Open Balance
- No Customer/Project -                                      $0.00                          $0.00                            $0.00                            $0.00               ($284,106.57)       ($284,106.57)
C1001 Ace Hill Beer                                          $0.00                          $0.00                            $0.00                            $0.00                 $96,550.67          $96,550.67
C1002 Alken Maes                                             $0.00                          $0.00                            $0.00                            $0.00                 $16,126.99          $16,126.99
C1003 Altstadt Brewery                                       $0.00                          $0.00                            $0.00                            $0.00                 ($3,954.75)         ($3,954.75)
C1005 Antwerpse Brouw                                        $0.00                          $0.00                            $0.00                            $0.00                 $83,622.75          $83,622.75
C1006 Artisanal Imports                                      $0.00                          $0.00                            $0.00                            $0.00                 $19,346.00          $19,346.00
C1008 Barnstormer Brewing                                    $0.00                          $0.00                            $0.00                            $0.00                  $5,763.62           $5,763.62
C1010 Bawden Street Brewing                                  $0.00                          $0.00                            $0.00                            $0.00                  $1,847.57           $1,847.57
C1011 Beak & Skiff - Brewery                                 $0.00                          $0.00                            $0.00                       $12,017.16                $460,001.71         $472,018.87
C1013 Beau's Brewery                                         $0.00                          $0.00                            $0.00                            $0.00                 $35,868.57          $35,868.57
C1014 Beer Farm                                              $0.00                          $0.00                            $0.00                            $0.00                  $9,039.71           $9,039.71
C1015 BevSource                                              $0.00                          $0.00                            $0.00                            $0.00                ($12,714.50)        ($12,714.50)
C1019 Bird Brewery                                       $3,464.54                     $10,880.97                            $0.00                            $0.00                   $770.94           $15,116.45
C1021 Birrificio Italiano                                    $0.00                          $0.00                            $0.00                            $0.00                  $1,532.55           $1,532.55
C1023 Brabandere                                             $0.00                          $0.00                       $11,343.45                            $0.00                 $55,427.59          $66,771.04
C1025 BrewDog - UK
  C1024 BrewDog - Ohio                                  $24,903.25                          $0.00                            $0.00                            $0.00               $415,715.40         $440,618.65
Total - C1025 BrewDog - UK                              $24,903.25                          $0.00                            $0.00                            $0.00               $415,715.40         $440,618.65
C1026 Brewfist                                               $0.00                          $0.00                            $0.00                            $0.00                  $7,013.18           $7,013.18
C1027 Brewmasters Brewing                                 $673.50                           $0.00                        $1,562.52                            $0.00               $161,488.32         $163,724.34
C1028 Brewrise                                           $1,843.03                      $5,103.78                            $0.00                            $0.00                      $0.00           $6,946.81
C1031 Caldera Brewing                                        $0.00                          $0.00                            $0.00                            $0.00                  $5,508.00           $5,508.00
C1032 Carlow Brewing                                    $39,554.27                     $57,385.39                        $8,973.19                       ($8,887.79)                     $0.00          $97,025.06
C1033 CHACO                                                  $0.00                          $0.00                            $0.00                            $0.00                  $8,428.82           $8,428.82
C1037 Collective Arts - Brewery                              $0.00                          $0.00                            $0.00                      ($14,690.56)             $1,352,639.33       $1,337,948.77
C1042 Community Beer Works                                   $0.00                          $0.00                            $0.00                            $0.00                 $75,764.94          $75,764.94
C1043 Company Brewing                                        $0.00                          $0.00                            $0.00                            $0.00                 $13,423.75          $13,423.75
C1046 Cowbell Brewing                                        $0.00                       $638.74                         $4,257.25                            $0.00                 $17,239.28          $22,135.27
C1048 Dixie Beer                                             $0.00                          $0.00                       $26,766.50                            $0.00                 ($2,757.00)         $24,009.50
C1049 Ducato                                                 $0.00                          $0.00                       $20,771.32                          $542.41                 $21,853.07          $43,166.80
C1050 Edinburgh Beer Factory                                 $0.00                          $0.00                            $0.00                            $0.00                  $1,253.58           $1,253.58
C1055 Sovereign Beverage                                     $0.00                          $0.00                            $0.00                            $0.00                     $36.00              $36.00
C1057 Einstok                                                $0.00                          $0.00                            $0.00                            $0.00                 $63,360.00          $63,360.00
C1062 Fenelon Falls Brewing                                  $0.00                          $0.00                            $0.00                            $0.00                  $4,340.26           $4,340.26
C1063 FiftyFifty Brewing                                     $0.00                       $548.00                          $458.50                             $0.00                 $59,369.00          $60,375.50
C1064 Florida Beer                                       $9,294.60                          $0.00                       $12,004.39                            $0.00                 $69,108.46          $90,407.45
C1065 Frog Alley Brewing                                     $0.00                          $0.00                        $1,539.10                            $0.00                 $39,306.12          $40,845.22
C1068 Gebrouwen door Vrouwen                                 $0.00                          $0.00                            $0.00                            $0.00                 ($1,017.03)         ($1,017.03)
C1069 Global Beer Network                                    $0.00                          $0.00                            $0.00                         ($305.84)              $105,193.00         $104,887.16
C1070 Goutte d' Or Brewery                                   $0.00                          $0.00                         $709.67                             $0.00                 $10,324.94          $11,034.61
C1075 Guns and Oil                                           $0.00                          $0.00                         $409.50                             $0.00               $132,774.86         $133,184.36
C1076 Halcyon                                                $0.00                          $0.00                            $0.00                            $0.00                 $39,079.36          $39,079.36
C1077 Houppe Brewery                                     $5,195.13                     $22,371.36                            $0.00                            $0.00                  $1,666.06          $29,232.55
C1078 Jopen Bier                                             $0.00                          $0.00                            $0.00                            $0.00                ($38,920.88)        ($38,920.88)
C1081 Kiuchi Brewery                                         $0.00                          $0.00                            $0.00                            $0.00                  $2,299.57           $2,299.57
C1086 Legendes                                               $0.00                          $0.00                            $0.00                       ($3,434.39)                $43,755.42          $40,321.03
C1087 Level 350 Brewing                                      $0.00                          $0.00                            $0.00                            $0.00                  $7,350.00           $7,350.00
C1088 Lough Gill Brewery                                     $0.00                          $0.00                            $0.00                            $0.00                 $12,418.22          $12,418.22
C1089 Lowlander Beer                                         $0.00                      $7,797.70                       $28,644.60                            $0.00                      $0.00          $36,442.30
C1091 Mast Landing Brewing                                   $0.00                          $0.00                            $0.00                            $0.00               $127,167.25         $127,167.25
C1093 Metzger - Torino TO                                    $0.00                          $0.00                            $0.00                            $0.00                  $6,271.33           $6,271.33
C1095 Nebraska Brewing                                       $0.00                          $0.00                            $0.00                            $0.00               $425,500.13         $425,500.13
C1096 Nissos Brewery                                     $2,932.50                      $2,932.50                        $2,932.50                            $0.00                  $2,787.15          $11,584.65
C1097 Obscurity Brew                                         $0.00                          $0.00                         $864.00                         $2,880.00                      $0.00           $3,744.00
C1101 Paradox Brewing                                        $0.00                          $0.00                        $1,488.48                        $2,880.00                 $11,616.96          $15,985.44
C1104 Quantum Leap Winery                                    $0.00                          $0.00                            $0.00                            $0.00                  $1,041.48           $1,041.48
C1106 Roak Brewing                                           $0.00                          $0.00                            $0.00                            $0.00                  $4,170.83           $4,170.83
C1110 Rogue Ales & Spirits                                   $0.00                          $0.00                            $0.00                            $0.00                 $28,150.80          $28,150.80
C1111 Rushing Duck Brewing                                   $0.00                          $0.00                            $0.00                            $0.00                 $21,385.74          $21,385.74
C1112 Schneider Weisse                                       $0.00                          $0.00                            $0.00                            $0.00                 $15,288.62          $15,288.62
C1117 Silly                                               $317.19                           $0.00                            $0.00                            $0.00                 $16,190.79          $16,507.98
C1118 Snowdrift Cider                                        $0.00                          $0.00                            $0.00                            $0.00                 $14,777.00          $14,777.00
C1121 Stiegl                                                 $0.00                          $0.00                            $0.00                            $0.00                 $13,188.95          $13,188.95
C1122 StoryTeller Beverage                                   $0.00                          $0.00                            $0.00                            $0.00                 $19,182.71          $19,182.71
C1124 Swinkels Family Brewers                                $0.00                          $0.00                            $0.00                            $0.00                    ($24.01)            ($24.01)
C1125 Tampa Bay Brewing                                      $0.00                          $0.00                            $0.00                            $0.00                 $67,825.65          $67,825.65
C1126 The Dudes Brewing                                      $0.00                          $0.00                            $0.00                            $0.00                 $16,196.88          $16,196.88
C1128 The Wall - Bldg 1                                      $0.00                          $0.00                            $0.00                            $0.00                    ($24.79)            ($24.79)
C1131 TNG Inc                                                $0.00                      $2,797.47                       $19,505.52                       $12,814.21                 $35,279.66          $70,396.86
C1138 Sambre                                                 $0.00                      $2,981.12                            $0.00                            $0.00                      $0.00           $2,981.12
C1141 Asahi International
  C1074 Grolsch                                              $0.00                          $0.00                           $0.00                       $69,796.71                $441,591.76         $511,388.47
  C1092 Meantime Brewing                                 $1,588.34                          $0.00                      $17,852.16                       $38,587.34                  $18,707.66          $76,735.50
  C1102 Peroni - Padova                                      $0.00                     $67,636.17                      $58,780.36                       $93,296.88               $1,046,084.26       $1,265,797.67
  C1103 Peroni - Roma                                        $0.00                          $0.00                           $0.00                            $0.00                  $79,389.39          $79,389.39
  C1155 Asahi France                                         $0.00                          $0.00                      $24,596.04                       $24,320.75                $526,137.83         $575,054.62
  C1204 Griffin Brewery                                      $0.00                          $0.00                           $0.00                        $1,548.33                  $88,034.46          $89,582.79
Total - C1141 Asahi International                        $1,588.34                     $67,636.17                     $101,228.56                      $227,550.01               $2,199,945.36       $2,597,948.44
C1150 Total Beverage Solution                                $0.00                          $0.00                           $0.00                            $0.00                  $41,910.00          $41,910.00
C1153 Palaweno Beer                                          $0.00                          $0.00                           $0.00                            $0.00                   $3,228.00           $3,228.00
C1154 Van Steenberge                                         $0.00                          $0.00                      $13,893.13                            $0.00                       $0.00          $13,893.13
C1165 Innis & Gunn Brewery                                   $0.00                          $0.00                           $0.00                            $0.00                  $17,646.80          $17,646.80
C1177 Global Craft Trading                                   $0.00                      $9,288.00                       $9,344.00                            $0.00                $103,115.40         $121,747.40
C1215 Heineken Global
  C1215 Heineken Global                                      $0.00                          $0.00                           $0.00                            $0.00               $9,232,593.30       $9,232,593.30
  C1084 Lagunitas - Petaluma                           $105,847.09                    $101,143.92                     $137,318.88                      $138,568.56               $7,924,673.24       $8,407,551.69
  C1216 John Smiths Brewery                                  $0.00                          $0.00                           $0.00                            $0.00                $181,148.66         $181,148.66
  C1217 Bulmers                                              $0.00                          $0.00                           $0.00                            $0.00                $204,357.31         $204,357.31
  C1218 Brixton Brewery                                      $0.00                          $0.00                           $0.00                            $0.00                  $28,779.12          $28,779.12
  C1219 Heineken Romania                                     $0.00                          $0.00                           $0.00                            $0.00                  $33,045.29          $33,045.29
Total - C1215 Heineken Global                          $105,847.09                    $101,143.92                     $137,318.88                      $138,568.56              $17,604,596.92      $18,087,475.37
C1221 Praga                                                  $0.00                          $0.00                           $0.00                            $0.00                   $4,430.80           $4,430.80
C1227 ABInbev Corporate Office - St Louis MO
  C1022 Blue Point Brewery                                   $0.00                          $0.00                           $0.00                            $0.00                  $44,440.07     $44,440.07
  C1205 ABI Brewery - Baldwinsville NY                       $0.00                          $0.00                           $0.00                            $0.00                 $118,385.40    $118,385.40
Total - C1227 ABInbev Corporate Office - St Louis MO         $0.00                          $0.00                           $0.00                            $0.00                 $162,825.47    $162,825.47
C1233 Gluek Beer / Essex Brewing                             $0.00                          $0.00                           $0.00                            $0.00                   $3,148.00      $3,148.00
C1797 Milliet BBC - Creteil                                  $0.00                          $0.00                           $0.00                            $0.00                 ($95,125.92)   ($95,125.92)
C204 ZZZ AR Customer (Legacy Transactions)                   $0.00                          $0.00                           $0.00                            $0.00                ($223,043.39)  ($223,043.39)
Total                                                  $195,613.44                    $291,505.12                     $404,015.06                      $369,933.77              $23,761,787.45 $25,022,854.84
                 Case 6:20-bk-04126-KSJ                 Doc 184            Filed 09/21/20             Page 6 of 41

                                               ATTACHMENT 2
                           MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: Global Asset Rental, LLC                                         Case Number:        6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts owed
prior to filing the petition. In the alternative, a computer generated list of payables may be attached provided all information
requested below is included.
                                          POST-PETITION ACCOUNTS PAYABLE (Note 1)
     Date                Days
   Incurred           Outstanding        Vendor                     Description                                 Amount
                                                                                                     $                            -
                                                       SEE ATTACHED
                                                                                                                                  -
                                                                                                                                  -
                                                                                                                                  -
                                                                                                                                  -
                                                                                                                                  -
TOTAL AMOUNT                                                                                         $                            -   (b)



Check here is pre-petition debts have been paid. Attach an explanation and copies of supporting
documentation.

                  ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only):
Opening balance                                                          $                                                14,117.31   (a)
 PLUS: New Indebtedness Incurred This Month                                                                              $28,315.65
 MINUS: Amount Paid on Post Petition,
         Accounts Payable This Month                                     $                                                      -
  PLUS/MINUS: Adjustments                                                $                                                      -     *
Ending Month Balance                                                     $                                                42,432.96   (c)

*For any adjustments provided explanation and supporting documentation, if applicable.

                                              SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification
agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior to
completing this section.
                                                                                      Number of
              Secured                 Date Payment            Amount                                        Total Amount of
                                                                                     Post Petition
              Creditor /                Due This             Paid This                                   Post Petition Payments
                                                                                      Payments
               Lessor                    Month                Month                                            Delinquent
                                                                                      Delinquent

                                                                           0                     1




TOTAL                                                    $             -       (d)
(a) This number is carried from last month's report. For the first report only, this number will be zero.
(b,c)The total of line (b) must equal line (c).
(d)This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).




                                                               MOR-5
                                                    Case 6:20-bk-04126-KSJ                      Doc 184        Filed 09/21/20        Page 7 of 41




Global Asset Rental LLC
Custom A/P Aging Summary post 2
As of August 31, 2020


Vendor                                                  Current   12-Aug-2020 - 10-Sep-2020 (30)    13-Jul-2020 - 11-Aug-2020 (60)   13-Jun-2020 - 12-Jul-2020 (90)   Before 13-Jun-2020 (>90)          Total
                                                   Open Balance                   Open Balance                      Open Balance                     Open Balance               Open Balance     Open Balance
Vendor
  V1020 Emburse                                         $0.00                         $202.89                             $0.00                             $0.00                      $0.00        $202.89
  V1028 Foliage Design Systems of Central Florid        $0.00                         $175.73                             $0.00                             $0.00                      $0.00        $175.73
  V1113 Fitzmark - Indianapolis IN                  $1,829.58                           $0.00                             $0.00                             $0.00                      $0.00      $1,829.58
  V1115 Fitzmark - Carson CA                            $0.00                       $1,841.24                             $0.00                             $0.00                      $0.00      $1,841.24
  V1116 Fulmer Logistics                           $10,176.67                       $2,954.69                             $0.00                             $0.00                      $0.00     $13,131.36
  V1118 Hydra Warehousing                               $0.00                       $2,530.00                             $0.00                             $0.00                      $0.00      $2,530.00
  V1120 Seabridge Ireland Limited                       $0.00                         $126.01                             $0.00                             $0.00                      $0.00        $126.01
  V1121 Wymore Transfer Company                         $0.00                         $161.51                             $0.00                             $0.00                      $0.00        $161.51
  V1122 Yes Logistics                               $4,693.72                           $0.00                             $0.00                             $0.00                      $0.00      $4,693.72
  V1123 KTN Italia                                    $480.78                           $0.00                             $0.00                             $0.00                      $0.00        $480.78
  V1124 DistriLog Group                             $1,728.18                           $0.00                             $0.00                             $0.00                      $0.00      $1,728.18
  V1127 GFS - Global Fulfillment Solutions              $0.00                         $688.59                            $88.60                             $0.00                      $0.00        $777.19
  V1133 Unisco - Unis Fulfillment                   $4,145.07                       $1,203.41                             $0.00                             $0.00                      $0.00      $5,348.48
  V1144 Trident Transport                           $2,265.00                           $0.00                             $0.00                             $0.00                      $0.00      $2,265.00
  V1159 Hawkins Logistics                               $0.00                       $5,039.68                             $0.00                             $0.00                      $0.00      $5,039.68
  V1165 Mcmillanco                                  $2,101.61                           $0.00                             $0.00                             $0.00                      $0.00      $2,101.61
Total - Vendor                                     $27,420.61                      $14,923.75                            $88.60                             $0.00                      $0.00     $42,432.96
Total                                              $27,420.61                      $14,923.75                            $88.60                             $0.00                      $0.00     $42,432.96
                 Case 6:20-bk-04126-KSJ                Doc 184         Filed 09/21/20          Page 8 of 41
                                                      ATTACHMENT 3
                                           INVENTORY AND FIXED ASSET REPORT

Name of Debtor:      Global Asset Rental, LLC                        Case Number:      6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

                                                   INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                                                           N/A
INVENTORY RECONCILIATION:
Inventory Balance at Beginning of Month                               $                                               -     (a)
     PLUS: Inventory Purchased During Month                           $                                               -
     MINUS: Inventory Used or Sold                                    $                                               -
     PLUS/MINUS: Adjustments or Write-downs                           $                                               -     *
Inventory on Hand at End of Month                                     $                                               -

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                                     INVENTORY AGING

   Less than 6          6 months to               Greater than            Considered
   months old           2 years old                2 years old             Obsolete       Total Inventory

         100.00%                0.00%                      0.00%                0.00% =                             100% *

*Aging Percentages must equal 100%
Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                                  FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                                                                            (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION: (First Report Only):        833,333 kegs and 54,406 pallets


FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                                                                                (a)(b)
     MINUS: Depreciation Expense
     PLUS: New purchases                                                                  $                               -
     PLUS/MINUS: Adjustments or Write-downs                                               $                               - *
Ending Monthly Balance

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:


(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of
the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
    Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.




                                                             MOR-6
                        Case 6:20-bk-04126-KSJ                    Doc 184          Filed 09/21/20            Page 9 of 41
                                                           ATTACHMENT 4A

                                  MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:    Global Asset Rental, LLC                                            Case Number:            6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United
States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.



NAME OF BANK:          SunTrust                                                        BRANCH:

ACCOUNT NAME:          Analyzed Business Checking                                      ACCOUNT NUMBER:                 1000245650543

PURPOSE OF ACCOUNT:                        Operating


    Ending Balance Per Bank Statement                                                                           $          397,175.40
    Plus Total Amount of Outstanding Deposits                                                                   $                 -
    Minus Total Amount of Outstanding Checks and other debits                                                                         *
    Minus Service Charges                                                                                       $                 -
    Ending Balance Per Check Register                                                                           $          397,175.40 **(a)

*Debit cards are used by ___________________________________________________

** If Closing Balance is negative, provide explanation:_____________________________


The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (   Check here if cash disbursements were authorized by United States Trustee)


      Date               Amount               Payee                  Purpose                     Reason for Cash Disbursement




                                  TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                   $                                   -        Transferred to Payroll Account
                   $                                   -        Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                         MOR-7
         Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20             Page 10 of 41
                                                     ATTACHMENT 5A

                                       CHECK REGISTER- OPERATING ACCOUNT

Name of Debtor: Global Asset Rental, LLC                                     Case Number:        6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

NAME OF BANK:                       SunTrust                                 BRANCH:                                        0

ACCOUNT NAME:                       Analyzed Business Checking

ACCOUNT NUMBER:                                   1000245650543

PURPOSE OF ACCOUNT:                            Operating


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated
check register can be attached to this report, provided all the information requested below is included.

                       Check
     Date                                       Payee                         Purpose                      Amount
                      Number
      8/5/2020                      U.P.S.                                                                            15.90
     8/10/2020                      International Chamber of CommerHeineken Arbitration                           85,000.00
     8/10/2020                      Trident Transport                  Keg Transportation                          2,000.00
     8/10/2020                      Yes Logistics                      Warehouse Bill                              1,188.50
     8/10/2020                      Magicwood TT                       Corporate HQ Rent                          14,978.60
     8/11/2020                      Additional Payroll                                                                36.67
     8/12/2020                      ADP                                Healthcare                                  7,766.59
     8/14/2020                      FL Sales Tax                                                                      47.91
     8/17/2020                      Jason V Hicks                      Per Diem Assistance                         1,925.00
     8/17/2020                      Debra Pregont                      Per Diem Assistance                         1,912.19
     8/19/2020                      U.P.S.                                                                            12.83
     8/19/2020                      Echo Global Logistics              Keg Transportation                            564.00
     8/20/2020                      SunTrust Account Analysis Fee                                                    246.13
     8/24/2020                      Jason V Hicks                      Per Diem Assistance                         1,925.00
     8/24/2020                      InSource                           D&O Insurance Policy                       20,956.00
     8/25/2020                      Emburse                            Miscellaneous / Contin                      2,500.00
     8/26/2020                      ADP                                Canada Payroll                              5,349.54
     8/26/2020                      ADP                                U.S. Payroll                              107,880.65
     8/28/2020                      Jason V Hicks                      Per Diem Assistance                         1,925.00




TOTAL                                                                                             $              256,230.51




                                                           MOR-8
                       Case 6:20-bk-04126-KSJ                    Doc 184           Filed 09/21/20            Page 11 of 41
               SUNTRUST BANK                                                                                        Page 1 of 2
               PO BOX 305183                                                                                        01/E00/0175/0/31
               NASHVILLE TN 37230-5183                                                                              1000245650543
                                                                                                                    08/31/2020


                                                                                                                    Account
                                                                                                                    Statement
               GLOBAL ASSET RENTAL LLC DIP                                                                          Questions? Please call
               CASE # 6:20-BK-04126-LVV                                                                             1-800-786-8787
               6675 WESTWOOD BLVD STE 330
               ORLANDO FL 32821-6015



                                             Keep your account safe from unauthorized access.
               You have a lot on your mind these days - from your physical health to financial safety. With so many heightened
                  emotions, it's easy to become the victim of a scam. We're vigilantly protecting your accounts from fraud,
                            but you can help too: choose strong passwords for every account; beware of emails
                            or calls asking for personal information; and secure devices with the latest updates.
                                              For more tips, check out SunTrust.com/security.


Account        Account Type                                         Account Number                                                  Statement Period
Summary
               ANALYZED BUSINESS CHECKING                           1000245650543                                           08/01/2020 - 08/31/2020

               Description                                      Amount        Description                                                    Amount
               Beginning Balance                            $326,363.82       Average Balance                                            $488,750.62
               Deposits/Credits                             $327,042.09       Average Collected Balance                                  $488,750.62
               Checks                                              $.00       Number of Days in Statement Period                                  31
               Withdrawals/Debits                           $256,230.51
               Ending Balance                               $397,175.40


Overdraft      Account Number                                       Protected By
Protection     1000245650543                                        Not enrolled
               For more information about SunTrust's Overdraft Services, visit www.suntrust.com/overdraft.

Deposits/      Date                    Amount Serial #               Description        Date                   Amount Serial #           Description
Credits        08/06                138,256.67                       DEPOSIT
               08/03                 49,265.60                       ELECTRONIC/ACH CREDIT
                                                                       Global Keg Rental LLC Xfer to ST
                                                                       TransferWise Inc*19 W 24th Street\
               08/03                 79,452.66                       ELECTRONIC/ACH CREDIT
                                                                       Global Keg Rental LLC Xfer to ST
                                                                       TransferWise Inc*19 W 24th Street\
               08/04                  2,646.93                       ELECTRONIC/ACH CREDIT
                                                                       Global Keg Rental LLC Xfer to ST
                                                                       TransferWise Inc*19 W 24th Street\
               08/04                 10,000.00                       INCOMING FEDWIRE CR TRN #014146
               08/05                 23,464.38                       ELECTRONIC/ACH CREDIT
                                                                       Global Keg Rental LLC Xfer to ST
                                                                       TransferWise Inc*19 W 24th Street\
               08/10                 10,000.00                       INCOMING FEDWIRE CR TRN #013531
               08/13                  1,369.98                       INCOMING FEDWIRE CR TRN #012817
               08/17                    700.00                       INCOMING RTP CREDIT
                                                                       FROM WETTEN IMPORTERS INC
               08/19                 11,885.87                       ELECTRONIC/ACH CREDIT
                                                                       Global Keg Rental LLC Xfer to ST
                                                                       TransferWise Inc*19 W 24th Street\
               Deposits/Credits: 10                                             Total Items Deposited: 1

Withdrawals/   Date                    Amount Serial #                 Description
Debits         Paid
               08/05                     15.90                         ELECTRONIC/ACH DEBIT
                                                                        U. P. S. UPS BILL 2020700001A922X
               08/07                 85,000.00                         OUTGOING INTL WIRE DR TRN #015177

403546                                                                Member FDIC                                                Continued on next page
                       Case 6:20-bk-04126-KSJ                   Doc 184          Filed 09/21/20            Page 12 of 41
               SUNTRUST BANK                                                                                           Page 2 of 2
               PO BOX 305183                                                                                           01/E00/0175/0/31
               NASHVILLE TN 37230-5183                                                                                 1000245650543
                                                                                                                       08/31/2020


                                                                                                                       Account
                                                                                                                       Statement

Withdrawals/   Date                    Amount Serial #                Description
Debits         Paid
               08/07                18,167.10                         ACH PREFUNDING SETTLEMENT
                                                                       GLOBAL KEG RENTA ACH PRFUND -SETT-A.OTMCORP
               08/11                     36.67                        ELECTRONIC/ACH DEBIT
                                                                       ADP TOTALSOURCE ACH 421197429
               08/12                 7,766.59                         ELECTRONIC/ACH DEBIT
                                                                       ADP PAYROLL FEES ADP - FEES 531M8 1077070
               08/14                     47.91                        ELECTRONIC/ACH DEBIT
                                                                       FLA DEPT REVENUE C01133398117
               08/17                 3,837.19                         ACH PREFUNDING SETTLEMENT
                                                                       GLOBAL KEG RENTA ACH PRFUND -SETT-A.OTMCORP
               08/19                     12.83                        ELECTRONIC/ACH DEBIT
                                                                       U. P. S. UPS BILL 2022100001A922X
               08/19                    564.00                        ACH PREFUNDING SETTLEMENT
                                                                       GLOBAL KEG RENTA ACH PRFUND -SETT-A.OTMCORP
               08/20                   246.13                         ACCOUNT ANALYSIS FEE
               08/24                20,956.00                         OUTGOING FEDWIRE DR TRN #016964
               08/24                 1,925.00                         ACH PREFUNDING SETTLEMENT
                                                                       GLOBAL KEG RENTA ACH PRFUND -SETT-A.OTMCORP
               08/25                 2,500.00                         ELECTRONIC/ACH DEBIT
                                                                       emburse.com emburse.co ST-J0C6X2G6W7V4
               08/26                 5,349.54                         WIRE TRANSFER DR TRN #003858
               08/26               107,880.65                         OUTGOING FEDWIRE DR TRN #005710
               08/28                 1,925.00                         ACH PREFUNDING SETTLEMENT
                                                                       GLOBAL KEG RENTA ACH PRFUND -SETT-A.OTMCORP
               Withdrawals/Debits: 16

Balance        Date                        Balance                   Collected            Date                        Balance                   Collected
Activity                                                               Balance                                                                    Balance
History        08/01                    326,363.82                  326,363.82            08/13                    529,833.78                  529,833.78
               08/03                    455,082.08                  455,082.08            08/14                    529,785.87                  529,785.87
               08/04                    467,729.01                  467,729.01            08/17                    526,648.68                  526,648.68
               08/05                    491,177.49                  491,177.49            08/19                    537,957.72                  537,957.72
               08/06                    629,434.16                  629,434.16            08/20                    537,711.59                  537,711.59
               08/07                    526,267.06                  526,267.06            08/24                    514,830.59                  514,830.59
               08/10                    536,267.06                  536,267.06            08/25                    512,330.59                  512,330.59
               08/11                    536,230.39                  536,230.39            08/26                    399,100.40                  399,100.40
               08/12                    528,463.80                  528,463.80            08/28                    397,175.40                  397,175.40

               The Ending Daily Balances provided do not reflect pending transactions or holds that may have been outstanding when your transactions posted
               that day. If your available balance wasn't sufficient when transactions posted, fees may have been assessed.




403547                                                               Member FDIC
                          Case 6:20-bk-04126-KSJ                      Doc 184            Filed 09/21/20            Page 13 of 41
Global Asset Rental LLC
Global Asset Rental LLC
Reconciliation Detail - 01301 Suntrust Checking AC


As of 31-Aug-2020
ID                   Transaction Type   Date        Document Number   Name                                      Memo                                       Balance
Reconciled
 Cleared Deposits and Other Credits
                      Transfer          8/3/2020    TX140                                                       Transfer from TW to ST                  79,452.66
                      Transfer          8/3/2020    TX142                                                       Transfer from TW to ST                  49,265.60
                      Transfer          8/4/2020    TX141                                                       Transfer from TW to ST                   2,646.93
                      Payment           8/5/2020    PM675             C1063 FiftyFifty Brewing                  Aug 5, 2020 - 10k payment               10,000.00
                      Transfer          8/5/2020    TX145                                                       Transfer from TW to ST                  23,464.38
                      Transfer          8/6/2020    TX146                                                       Transfer to Checking                   138,256.67
                      Payment           8/10/2020   PM676             C1063 FiftyFifty Brewing                  Payment Plan                            10,000.00
                      Transfer          8/13/2020   TX147                                                       Transfer from WF to ST Checking          1,369.98
                      Payment           8/17/2020   PM681             C1140 Wetten Importers - Chantilly VA                                                700.00
                      Transfer          8/19/2020   TX148                                                       Transfer from TW to ST                  11,885.87
 Total - Cleared Deposits and Other Credits                                                                                                            327,042.09
 Cleared Checks and Payments
                      Check             8/5/2020                                                                U.P.S.                                      (15.90)
                      Bill Payment      8/10/2020                     V1160 International Chamber of Commerce                                           (85,000.00)
                      Bill Payment      8/10/2020                     V1144 Trident Transport                                                            (2,000.00)
                      Bill Payment      8/10/2020                     V1122 Yes Logistics                                                                (1,188.50)
                      Bill Payment      8/10/2020   1059              V1053 Magicwood TT                                                                (14,978.60)
                      Check             8/11/2020                                                               Additional Payroll                          (36.67)
                      Bill Payment      8/12/2020   1060              V1003 ADP                                 Benefit August 2020                      (7,766.59)
                      Check             8/14/2020                                                               FL Sales Tax                                (47.91)
                      Bill Payment      8/17/2020   1061              V1162 Jason V Hicks                       Payment for Work Week Ending 14 Aug      (1,925.00)
                      Bill Payment      8/17/2020   1062              V1163 Debra Pregont                       Reimbursement of Expenses for August     (1,912.19)
                      Check             8/19/2020                                                               U.P.S.                                      (12.83)
                      Bill Payment      8/19/2020   1063              V1102 Echo Global Logistics                                                          (564.00)
                      Check             8/20/2020                                                               SunTrust Account Analysis Fee              (246.13)
                      Bill Payment      8/24/2020   1064              V1162 Jason V Hicks                       Work for 17 Aug to 21 Aug                (1,925.00)
                      Bill Payment      8/24/2020                     V1164 InSource                                                                    (20,956.00)
                      Bill Payment      8/25/2020                     V1020 Emburse                             Payment on 8.25.20                       (2,500.00)
                      Bill Payment      8/26/2020   1065              V1003 ADP                                 ADP Canada August EOM 2020               (5,349.54)
                      Bill Payment      8/26/2020                     V1003 ADP                                 Payroll August EOM 2020                (107,880.65)
                      Bill Payment      8/28/2020                     V1162 Jason V Hicks                       Work for 24 Aug to 28 Aug                (1,925.00)
 Total - Cleared Checks and Payments                                                                                                                   (256,230.51)
Total - Reconciled                                                                                                                                       70,811.58
Last Reconciled Statement Balance - 31-Jul-2020                                                                                                         326,363.82
Current Reconciled Balance                                                                                                                              397,175.40
Reconcile Statement Balance - 31-Aug-2020                                                                                                               397,175.40
Difference                                                                                                                                                    0.00
Unreconciled                                                                                                                                                  0.00
Total as of 31-Aug-2020                                                                                                                                 397,175.40
                       Case 6:20-bk-04126-KSJ                    Doc 184          Filed 09/21/20            Page 14 of 41
                                                           ATTACHMENT 4A

                                  MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:    Global Asset Rental, LLC                                            Case Number:            6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United
States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.



NAME OF BANK:          SunTrust                                                        BRANCH:

ACCOUNT NAME:          BUS ADVANTAGE MONEY MARKET                                      ACCOUNT NUMBER:                 1000245650550

PURPOSE OF ACCOUNT:                         Savings


    Ending Balance Per Bank Statement                                                                           $                  -
    Plus Total Amount of Outstanding Deposits                                                                   $                  -
    Minus Total Amount of Outstanding Checks and other debits                                                                              *
    Minus Service Charges                                                                                       $                  -
    Ending Balance Per Check Register                                                                           $                  -       **(a)

*Debit cards are used by ___________________________________________________

** If Closing Balance is negative, provide explanation:_____________________________


The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (   Check here if cash disbursements were authorized by United States Trustee)


      Date               Amount               Payee                  Purpose                     Reason for Cash Disbursement




                                  TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                   $                                   -        Transferred to Payroll Account
                   $                                   -        Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                         MOR-7
         Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20            Page 15 of 41
                                                     ATTACHMENT 5A

                                       CHECK REGISTER- OPERATING ACCOUNT

Name of Debtor: Global Asset Rental, LLC                                     Case Number:        6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

NAME OF BANK:                       SunTrust                                 BRANCH:                                            0

ACCOUNT NAME:                       BUS ADVANTAGE MONEY MARKET

ACCOUNT NUMBER:                                   1000245650550

PURPOSE OF ACCOUNT:                             Savings


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated
check register can be attached to this report, provided all the information requested below is included.

                       Check
     Date                                       Payee                         Purpose                      Amount
                      Number




TOTAL                                                                                             $                         -




                                                           MOR-8
                    Case 6:20-bk-04126-KSJ                    Doc 184     Filed 09/21/20   Page 16 of 41

                                                       Global Asset Rental LLC
                                                       Global Asset Rental LLC

                         Reconciliation Detail - 01401 Suntrust Savings AC
                                         As of 31-Aug-2020

 ID                                                Transaction     Date       Document     Nam Memo                    Balance
                                                   Type                       Number       e
 Reconciled
  Cleared Deposits and Other Credits
                                                   Deposit        06-Aug-2020 DP106            Interest                    0.19
  Total - Cleared Deposits and Other Credits                                                                               0.19
  Cleared Checks and Payments
                                                   Transfer       06-Aug-2020 TX146            Transfer to Checking (138,256.67)
  Total - Cleared Checks and Payments                                                                               (138,256.67)
 Total - Reconciled                                                                                                 (138,256.48)
 Last Reconciled Statement Balance - 31-Jul-2020                                                                      138,256.48
 Current Reconciled Balance                                                                                                 0.00
 Reconcile Statement Balance - 31-Aug-2020                                                                                  0.00
 Difference                                                                                                                 0.00
 Unreconciled                                                                                                               0.00
Total as of 31-Aug-2020                                                                                                     0.00
                       Case 6:20-bk-04126-KSJ                    Doc 184          Filed 09/21/20            Page 17 of 41
                                                           ATTACHMENT 4A

                               MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:    Global Asset Rental, LLC                                            Case Number:            6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United
States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.



NAME OF BANK:          Wells Fargo                                                     BRANCH:

ACCOUNT NAME:          Analyzed Business Checking                                      ACCOUNT NUMBER:                     6128574495

PURPOSE OF ACCOUNT:                        Checking


    Ending Balance Per Bank Statement                                                                           $                  -
    Plus Total Amount of Outstanding Deposits                                                                   $                  -
    Minus Total Amount of Outstanding Checks and other debits                                                                              *
    Minus Service Charges                                                                                       $                  -
    Ending Balance Per Check Register                                                                           $                  -       **(a)

*Debit cards are used by ___________________________________________________

** If Closing Balance is negative, provide explanation:_____________________________


The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (   Check here if cash disbursements were authorized by United States Trustee)


      Date               Amount               Payee                  Purpose                     Reason for Cash Disbursement




                                  TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                   $                                   -        Transferred to Payroll Account
                   $                                   -        Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                         MOR-7
         Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20            Page 18 of 41
                                                     ATTACHMENT 5A

                                       CHECK REGISTER- OPERATING ACCOUNT

Name of Debtor: Global Asset Rental, LLC                                     Case Number:        6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

NAME OF BANK:                       Wells Fargo                              BRANCH:                                            0

ACCOUNT NAME:                       Analyzed Business Checking

ACCOUNT NUMBER:                                       6128574495

PURPOSE OF ACCOUNT:                            Checking


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated
check register can be attached to this report, provided all the information requested below is included.

                       Check
     Date                                       Payee                         Purpose                      Amount
                      Number




TOTAL                                                                                             $                         -




                                                           MOR-8
                                    Case 6:20-bk-04126-KSJ                 Doc 184        Filed 09/21/20           Page 19 of 41
Analyzed Business Checking
Account number: 6128574495                  ■    August 1, 2020 - August 31, 2020        ■   Page 1 of 1




                                                                                                  Questions?
                                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                                   1-800-CALL-WELLS (1-800-225-5935)

GLOBAL KEG RENTAL, LLC                                                                            Online: wellsfargo.com
6675 WESTWOOD BLVD STE 330
                                                                                                  Write: Wells Fargo Bank, N.A. (287)
ORLANDO FL 32821-6015                                                                                      P.O. Box 6995
                                                                                                           Portland, OR 97228-6995




Account summary
Analyzed Business Checking
Account number                           Beginning balance                      Total credits                   Total debits            Ending balance
6128574495                                       $1,783.43                             $0.00                     -$1,783.43                      $0.00


Debits
   Electronic debits/bank debits
   Effective         Posted
   date              date                          Amount        Transaction detail
                     08/11                          413.45       Client Analysis Srvc Chrg 200810 Svc Chge 0720 000006128574495
                     08/13                        1,369.98       WT Fed#04218 Suntrust Bank /Ftr/Bnf=Global Keg Rental, LLC Srf#
                                                                 Gw00000035352998 Trn#200813147102 Rfb# 197
                                                $1,783.43        Total electronic debits/bank debits

                                                $1,783.43        Total debits



Daily ledger balance summary
   Date                                          Balance     Date                                Balance     Date                                Balance
   07/31                                        1,783.43     08/11                              1,369.98     08/13                                  0.00
                     Average daily ledger balance                $663.68


NOTICE: Wells Fargo Bank, N.A. may furnish information about accounts belonging to individuals, including sole
proprietorships, to consumer reporting agencies. If this applies to you, you have the right to dispute the accuracy of
information that we have reported by writing to us at: Overdraft Collections and Recovery PO Box 5058 Portland, OR.
97208-5058. You must describe the specific information that is inaccurate or in dispute and the basis for any dispute with
supporting documentation. In the case of information that relates to an identity theft, you will need to provide us with an
identity theft report.




©2010 Wells Fargo Bank, N.A.
All rights reserved. Member FDIC.


       (287)
       Sheet Seq = 0003535
       Sheet 00001 of 00001
                    Case 6:20-bk-04126-KSJ                    Doc 184     Filed 09/21/20     Page 20 of 41

                                                       Global Asset Rental LLC
                                                       Global Asset Rental LLC

                    Reconciliation Detail - 01300 Wells Fargo Checking A/C
                                      As of 31-Aug-2020

 ID                                                Transaction Date        Document   Na Memo                               Balance
                                                   Type                    Number     me
 Reconciled
  Cleared Checks and Payments
                                                   Check        11-Aug-2020                Bank Fees                         (413.45)
                                                   Transfer     13-Aug-2020 TX147          Transfer from WF to ST Checking (1,369.98)
  Total - Cleared Checks and Payments                                                                                      (1,783.43)
 Total - Reconciled                                                                                                        (1,783.43)
 Last Reconciled Statement Balance - 30-Jul-2020                                                                             1,783.43
 Current Reconciled Balance                                                                                                      0.00
 Reconcile Statement Balance - 31-Aug-2020                                                                                       0.00
 Difference                                                                                                                      0.00
 Unreconciled                                                                                                                    0.00
Total as of 31-Aug-2020                                                                                                          0.00
                        Case 6:20-bk-04126-KSJ                     Doc 184           Filed 09/21/20          Page 21 of 41
                                                              ATTACHMENT 4A

                                 MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:    Global Asset Rental, LLC                                                Case Number:         6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United
States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.



NAME OF BANK:           Wells Fargo                                                        BRANCH:

ACCOUNT NAME:           Business High Yield Savings                                        ACCOUNT NUMBER:                 8596526460

PURPOSE OF ACCOUNT:                           Savings


    Ending Balance Per Bank Statement                                                                            $             (459.98)
    Plus Total Amount of Outstanding Deposits                                                                    $                 -
    Minus Total Amount of Outstanding Checks and other debits                                                                           *
    Minus Service Charges                                                                                        $                 -
    Ending Balance Per Check Register                                                                            $             (459.98) **(a)

*Debit cards are used by ___________________________________________________

** If Closing Balance is negative, provide explanation:__ Wells Fargo Charged a Post-Petition Fee of $275.


The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (   Check here if cash disbursements were authorized by United States Trustee)


       Date               Amount                Payee                   Purpose                      Reason for Cash Disbursement




                                  TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                    $                                     -       Transferred to Payroll Account
                    $                                     -       Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                           MOR-7
         Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20            Page 22 of 41
                                                     ATTACHMENT 5A

                                       CHECK REGISTER- OPERATING ACCOUNT

Name of Debtor: Global Asset Rental, LLC                                     Case Number:        6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

NAME OF BANK:                       Wells Fargo                              BRANCH:                                        0

ACCOUNT NAME:                       Business High Yield Savings

ACCOUNT NUMBER:                                       8596526460

PURPOSE OF ACCOUNT:                             Savings


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated
check register can be attached to this report, provided all the information requested below is included.

                       Check
     Date                                       Payee                         Purpose                      Amount
                      Number
     8/31/2020                      Wells Fargo                        DACA Maint Fee                                 275.00




TOTAL                                                                                             $                   275.00




                                                           MOR-8
                             Case 6:20-bk-04126-KSJ                   Doc 184           Filed 09/21/20              Page 23 of 41

Business High Yield Savings
August 31, 2020        ■     Page 1 of 3




                                                                                                        Questions?
GLOBAL KEG RENTAL, LLC                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                                        Telecommunications Relay Services calls accepted
6675 WESTWOOD BLVD STE 330
ORLANDO FL 32821-6015                                                                                     1-800-CALL-WELLS              (1-800-225-5935)

                                                                                                          TTY: 1-800-877-4833
                                                                                                          En español: 1-877-337-7454



                                                                                                        Online: wellsfargo.com/biz

                                                                                                        Write: Wells Fargo Bank, N.A. (287)
                                                                                                                P.O. Box 6995
                                                                                                                Portland, OR 97228-6995




Your Business and Wells Fargo
Visit wellsfargoworks.com to explore videos, articles, infographics, interactive tools, and other resources on the topics of business growth,
credit, cash flow management, business planning, technology, marketing, and more.




        IMPORTANT ACCOUNT INFORMATION

We're making important changes to the terms and conditions of several of our accounts. If these changes affect you, a detailed
message is included below your transaction detail for each impacted account.



Statement period activity summary                                                                       Account number: 8596526460

         Beginning balance on 8/1                                                 -$184.98              GLOBAL KEG RENTAL, LLC
         Deposits/Credits                                                             0.00              Florida account terms and conditions apply
         Withdrawals/Debits                                                       - 275.00              For Direct Deposit use
                                                                                                        Routing Number (RTN): 063107513
         Ending balance on 8/31                                                  -$459.98
                                                                                                        For Wire Transfers use
         Average ledger balance this period                                       -$184.98              Routing Number (RTN): 121000248




Interest summary
       Interest paid this statement                                      $0.00
       Average collected balance                                         $0.00
       Annual percentage yield earned                                   0.00%
       Interest earned this statement period                             $0.00
       Interest paid this year                                           $0.02




      (287)
      Sheet Seq = 0133758
      Sheet 00001 of 00002
                           Case 6:20-bk-04126-KSJ                        Doc 184           Filed 09/21/20               Page 24 of 41
August 31, 2020        ■   Page 2 of 3




Transaction history

                                                                                                                    Deposits/         Withdrawals/          Ending daily
       Date         Description                                                                                       Credits                Debits             balance
       8/31         Daca Maintenance Fee                                                                                                    275.00              -459.98
       Ending balance on 8/31                                                                                                                                   -459.98
       Totals                                                                                                          $0.00               $275.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 08/01/2020 - 08/31/2020                                                   Standard monthly service fee $10.00                   You paid $0.00

       The bank has waived the fee for this fee period. For the next fee period, you need to meet one of the requirements to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements
         · Minimum daily balance                                                                                         $8,000.00                      -$184.98
       YP/YP




Account transaction fees summary
                                                                                             Units           Excess        Service charge per               Total service
       Service charge description                                   Units used           included             units           excess units ($)                charge ($)
       Deposited Items                                                       0                 20                 0                      0.50                       0.00
       Cash Deposited ($)                                                    0              5,000                 0                   0.0030                        0.00
       Total service charges                                                                                                                                          $0.00




         IMPORTANT ACCOUNT INFORMATION

Effective 05/22/2020, the Night Depository Agreement was amended to include: "Deposits placed into the night depository are
considered received by us when the bag is removed from the night depository and is available to us for processing. We will credit the
deposit to your account no later than the next business day."

No action is required on your part and there is no impact to the current night depository deposit process.
                    Case 6:20-bk-04126-KSJ                 Doc 184      Filed 09/21/20    Page 25 of 41

                                                      Global Asset Rental LLC
                                                      Global Asset Rental LLC

                     Reconciliation Detail - 01400 Wells Fargo Savings A/C
                                       As of 31-Aug-2020

 ID                                                Transaction   Date          Document   Nam Memo                 Balance
                                                   Type                        Number     e
 Reconciled
  Cleared Checks and Payments
                                                   Check         31-Aug-2020                  DACA Maintenance Fee (275.00)
  Total - Cleared Checks and Payments                                                                              (275.00)
 Total - Reconciled                                                                                                (275.00)
 Last Reconciled Statement Balance - 31-Jul-2020                                                                   (184.98)
 Current Reconciled Balance                                                                                        (459.98)
 Reconcile Statement Balance - 31-Aug-2020                                                                         (459.98)
 Difference                                                                                                            0.00
 Unreconciled                                                                                                          0.00
Total as of 31-Aug-2020                                                                                            (459.98)
                         Case 6:20-bk-04126-KSJ                   Doc 184          Filed 09/21/20             Page 26 of 41
                                                              ATTACHMENT 4A

                                  MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:     Global Asset Rental, LLC                                             Case Number:            6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United
States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.



NAME OF BANK:            TransferWise                                                    BRANCH:

ACCOUNT NAME:            Global Keg Rental LLC (EURO Account)                            ACCOUNT NUMBER: BE34 9670 3792 9790

PURPOSE OF ACCOUNT:                        Forex (Euro)


     Ending Balance Per Bank Statement                                                                            $            34,709.08
     Plus Total Amount of Outstanding Deposits                                                                    $                  -
     Minus Total Amount of Outstanding Checks and other debits                                                                           *
     Minus Service Charges                                                                                        $                  -
     Ending Balance Per Check Register (Note 1)                                                                   $            34,709.08 **(a)

*Debit cards are used by ___________________________________________________

** If Closing Balance is negative, provide explanation:_____________________________


The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (   Check here if cash disbursements were authorized by United States Trustee)


         Date              Amount              Payee                  Purpose                      Reason for Cash Disbursement




                                  TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                     $                                    -      Transferred to Payroll Account
                     $                                    -      Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).


Note 1) The ending balance reflected on the MOR is in USD$. The TransferWise - (FOREX Euro) account is denominated in EUROS. See exchange rate
reconciliation below:

As of:                                              8/31/2020
TW Euro balance                            $       29,037.38
EUR / USD FX Rate                                         1.20
TW Euro Account (USD Equivalent Balance)   $       34,709.08




                                                                          MOR-7
         Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20            Page 27 of 41
                                                     ATTACHMENT 5A

                                       CHECK REGISTER- OPERATING ACCOUNT

Name of Debtor: Global Asset Rental, LLC                                     Case Number:        6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

NAME OF BANK:                       TransferWise                             BRANCH:                                        0

ACCOUNT NAME:                       Global Keg Rental LLC (EURO Account)

ACCOUNT NUMBER:                     BE34 9670 3792 9790

PURPOSE OF ACCOUNT:                          Forex (Euro)


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated
check register can be attached to this report, provided all the information requested below is included.

                       Check
     Date                                       Payee                         Purpose                      Amount
                      Number
      8/3/2020                      Global Asset Rental, LLC           Transfer to SunTrust                       67,235.90
      8/5/2020                      Global Asset Rental, LLC           Transfer to SunTrust                       19,917.14
      8/7/2020                      TransferWise                       Transfer Fees                                  85.77
      8/7/2020                      Hawkins Logistics                  Keg Transportation                            548.35
     8/14/2020                      Hawkins Logistics                  Keg Transportation                            762.68
     8/19/2020                      Global Asset Rental, LLC           Transfer to SunTrust                       10,000.00
     8/21/2020                      Victoria Verzekeringen             Hospital Insurance Dirk Le                  1,700.73
     8/21/2020                      Ten Holter / Noordam               Retainer for Heineken & E                  25,000.00
     8/28/2020                      Dirk Leunis                        August 2020 Payroll                        17,977.42
     8/28/2020                      Vicente Cifone                     ES69 0049 5485 5620 162                       115.02
     8/28/2020                      Dirk Leunis                        Expense Reimbursement                         249.69
     8/28/2020                      Vicente Cifone                     August 2020 Payroll                         6,346.25
     8/31/2020                      TransferWise                       TransferWise Fees for Aug                       7.57




TOTAL                                                                                               $            149,946.52




                                                            MOR-8
     Case 6:20-bk-04126-KSJ                    Doc 184         Filed 09/21/20      Page 28 of 41




TransferWise Inc.                                                               Need any help?
19 W 24th Street
                                                                                We're here to help, so if
New York
                                                                                something isn't right just
NY
                                                                                contact us:
10010
                                                                                transferwise.com/help.
United States



EUR statement
1 August 2020 [GMT] - 1 September 2020 [GMT]
Generated on: 10 September 2020



Account Holder                             IBAN                                 Bank code (SWIFT/BIC)
Global Keg Rental LLC                      BE34 9670 3792 9790                  TRWIBEB1XXX
6675 Westwood Blvd., Suite 330
Orlando
FL
32821
United States


EUR balance on 1 September 2020 [GMT]                                                                 29037.38 EUR

Received money from BRASSERIE ARTISANALE DE with                     1209.00 EUR                       29037.38 EUR
reference IN1556 + IN1555 - CM446
27 August 2020 | TransferWise ID: TRANSFER-166279789 | Reference:
IN1556 + IN1555 - CM446


Sent money to VICENTE CIFONE                                                           -115.02 EUR     27829.01 EUR
26 August 2020 | TransferWise ID: TRANSFER-166083176 | Reference:
Reimbursement of Expenses


TransferWise Charges for: TRANSFER-166083176                                              -0.63 EUR    27828.38 EUR
26 August 2020 | TransferWise ID: TRANSFER-166083176 | Reference:
Reimbursement of Expenses


Sent money to Dirk Leunis                                                              -249.69 EUR     27944.66 EUR
26 August 2020 | TransferWise ID: TRANSFER-166082837 | Reference:
Reimbursement of Expenses


TransferWise Charges for: TRANSFER-166082837                                              -0.63 EUR    27944.03 EUR
26 August 2020 | TransferWise ID: TRANSFER-166082837 | Reference:
Reimbursement of Expenses


Sent money to VICENTE CIFONE                                                          -6346.25 EUR     28194.98 EUR
26 August 2020 | TransferWise ID: TRANSFER-166082036 | Reference:
August Payroll 2020


TransferWise Charges for: TRANSFER-166082036                                              -0.63 EUR    28194.35 EUR
26 August 2020 | TransferWise ID: TRANSFER-166082036 | Reference:
August Payroll 2020


Sent money to Dirk Leunis                                                            -17977.42 EUR     34541.86 EUR
26 August 2020 | TransferWise ID: TRANSFER-166080248 | Reference:
consultancy fee wired for company u


TransferWise Charges for: TRANSFER-166080248                                              -0.63 EUR    34541.23 EUR
26 August 2020 | TransferWise ID: TRANSFER-166080248 | Reference:
consultancy fee wired for company u


Sent money to Victoria Verzekeringen                                                  -1700.73 EUR     52519.91 EUR
21 August 2020 | TransferWise ID: TRANSFER-164924907 | Reference:
+++859/9902/14092+++ Dirk Leunis
TransferWise Charges for: TRANSFER-164924907                                                         -0.63 EUR       52519.28 EUR
        Case 6:20-bk-04126-KSJ                   Doc 184
21 August 2020 | TransferWise ID: TRANSFER-164924907 | Reference: Filed 09/21/20            Page 29 of 41
+++859/9902/14092+++ Dirk Leunis


Sent money to Ten Holter Noordam                                                                -25000.00 EUR        54221.27 EUR
21 August 2020 | TransferWise ID: TRANSFER-164922595 | Reference:
Global Keg Retainer


TransferWise Charges for: TRANSFER-164922595                                                         -0.63 EUR       54220.64 EUR
21 August 2020 | TransferWise ID: TRANSFER-164922595 | Reference:
Global Keg Retainer


Sent money to Global Asset Rental LLC dba Global Keg Rental                                      -9958.00 EUR        79263.27 EUR
LLC
18 August 2020 | TransferWise ID: TRANSFER-164124558 | Reference:
Xfer to ST


TransferWise Charges for: TRANSFER-164124558                                                        -42.00 EUR       79221.27 EUR
18 August 2020 | TransferWise ID: TRANSFER-164124558 | Reference:
Xfer to ST


Received money from G.Schneider& Sohn GmbH with                             4659.00 EUR                              89221.27 EUR
reference EREF+2020006736 SVWZ+Konto bei IhNr.1N1446/
12.6.2020Nr.1N1448/12.6. 2020
18 August 2020 | TransferWise ID: TRANSFER-163889772 | Reference:
EREF+2020006736 SVWZ+Konto bei IhNr.1N1446/
12.6.2020Nr.1N1448/12.6. 2020


Received money from LOWLANDER BEER CO BV with                               1837.50 EUR                              84562.27 EUR
reference IN1487/200817ABNANL2A0004100001000001
17 August 2020 | TransferWise ID: TRANSFER-163691709 | Reference:
IN1487/200817ABNANL2A0004100001000001


Received money from LOWLANDER BEER CO BV with                               1470.00 EUR                              82724.77 EUR
reference IN1488/200817ABNANL2A0004100001000002
17 August 2020 | TransferWise ID: TRANSFER-163691561 | Reference:
IN1488/200817ABNANL2A0004100001000002


Sent money to Hawkins Logistics Limited                                                            -762.68 EUR       81258.56 EUR
14 August 2020 | TransferWise ID: TRANSFER-163188448 | Reference: Inv
58972-3GK 7809


TransferWise Charges for: TRANSFER-163188448                                                         -3.79 EUR       81254.77 EUR
14 August 2020 | TransferWise ID: TRANSFER-163188448 | Reference: Inv
58972-3GK 7809


Received money from BRASSERIE DU VAL DE SAMBRE with                         2572.50 EUR                              82021.24 EUR
reference INV1482
13 August 2020 | TransferWise ID: TRANSFER-162795212 | Reference:
INV1482


Sent money to Hawkins Logistics Limited                                                            -548.35 EUR       79451.65 EUR
7 August 2020 | TransferWise ID: TRANSFER-161477954 | Reference: Inv
58645 GK 7807


TransferWise Charges for: TRANSFER-161477954                                                         -2.91 EUR       79448.74 EUR
7 August 2020 | TransferWise ID: TRANSFER-161477954 | Reference: Inv
58645 GK 7807


Sent money to Global Asset Rental LLC dba Global Keg Rental                                     -19917.14 EUR        80082.86 EUR
LLC
4 August 2020 | TransferWise ID: TRANSFER-160492990 | Reference: Xfer
to ST


TransferWise Charges for: TRANSFER-160492990                                                        -82.86 EUR       80000.00 EUR
4 August 2020 | TransferWise ID: TRANSFER-160492990 | Reference: Xfer
to ST




TransferWise is authorised by the Financial Conduct Authority under the Electronic Money Regulations 2011, Firm Reference 900507, for
the issuing of electronic money.
     Case 6:20-bk-04126-KSJ                         Doc 184              Filed 09/21/20                   Page 30 of 41
Global Asset Rental LLC
Global Asset Rental LLC
Reconciliation Detail - 01330 TransferWise EUR


As of 31-Aug-2020
ID             Transaction Type   Date    Document Number   Name                           Memo                                  Balance
Reconciled
 Cleared Deposits and Other Credits
                 Payment          8/13/2020 PM677           C1138 Sambre                   162795212                           2,572.50
                 Payment          8/17/2020 PM679           C1089 Lowlander Beer           163691561                           1,470.00
                 Payment          8/17/2020 PM678           C1089 Lowlander Beer           163691709                           1,837.50
                 Payment          8/18/2020 PM680           C1112 Schneider Weisse         163889772                           4,659.00
                 Payment          8/27/2020 PM687           C1077 Houppe Brewery           166279789                           1,209.00
 Total - Cleared Deposits and Other Credits                                                                                   11,748.00
 Cleared Checks and Payments
                 Transfer         8/3/2020 TX140                                           Transfer from TW to ST             (67,235.90)
                 Transfer         8/5/2020 TX145                                           Transfer from TW to ST             (19,917.14)
                 Check            8/7/2020                                                 TransferWise Fees                      (85.77)
                 Transfer         8/7/2020 TX143                                           Hawkins                               (548.35)
                 Transfer         8/14/2020 TX150                                          Hawkins Invoices 58972 & 58973        (762.68)
                 Transfer         8/19/2020 TX148                                          Transfer from TW to ST             (10,000.00)
                 Bill Payment     8/21/2020                 V1161 Victoria Verzekeringen   Hospital Insurance Dirk Leunis      (1,700.73)
                 Bill Payment     8/21/2020                 V1137 Ten Holter / Noordam     Retainer for Heineken & EuroDev    (25,000.00)
                 Bill Payment     8/28/2020                 V1166 Dirk Leunis              August 2020 Payroll                (17,977.42)
                 Bill Payment     8/28/2020                 V1167 Vicente Cifone           ES69 0049 5485 5620 1629 6755         (115.02)
                 Bill Payment     8/28/2020                 V1166 Dirk Leunis              Expense Reimbursement                 (249.69)
                 Bill Payment     8/28/2020                 V1167 Vicente Cifone           August 2020 Payroll                 (6,346.25)
                 Check            8/31/2020                                                TransferWise Fees for Aug 2020          (7.57)
 Total - Cleared Checks and Payments                                                                                         (149,946.52)
Total - Reconciled                                                                                                           (138,198.52)
Last Reconciled Statement Balance - 31-Jul-2020                                                                               167,235.90
Current Reconciled Balance                                                                                                     29,037.38
Reconcile Statement Balance - 31-Aug-2020                                                                                      29,037.38
Difference                                                                                                                         (0.00)
Unreconciled                                                                                                                        0.00
Total as of 31-Aug-2020                                                                                                        29,037.38
                       Case 6:20-bk-04126-KSJ                    Doc 184          Filed 09/21/20            Page 31 of 41
                                                           ATTACHMENT 4A

                               MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:    Global Asset Rental, LLC                                            Case Number:            6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United
States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.



NAME OF BANK:          TransferWise                                                    BRANCH:

ACCOUNT NAME:          Global Keg Rental LLC (USD Account)                             ACCOUNT NUMBER:                  822000111121

PURPOSE OF ACCOUNT:                      Forex (USD)


    Ending Balance Per Bank Statement                                                                           $                  -
    Plus Total Amount of Outstanding Deposits                                                                   $                  -
    Minus Total Amount of Outstanding Checks and other debits                                                                              *
    Minus Service Charges                                                                                       $                  -
    Ending Balance Per Check Register                                                                           $                  -       **(a)

*Debit cards are used by ___________________________________________________

** If Closing Balance is negative, provide explanation:_____________________________


The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (   Check here if cash disbursements were authorized by United States Trustee)


      Date               Amount               Payee                  Purpose                     Reason for Cash Disbursement




                                  TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                   $                                   -        Transferred to Payroll Account
                   $                                   -        Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).




                                                                         MOR-7
         Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20            Page 32 of 41
                                                     ATTACHMENT 5A

                                       CHECK REGISTER- OPERATING ACCOUNT

Name of Debtor: Global Asset Rental, LLC                                     Case Number:        6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

NAME OF BANK:                       TransferWise                             BRANCH:                                        0

ACCOUNT NAME:                       Global Keg Rental LLC (USD Account)

ACCOUNT NUMBER:                                     822000111121

PURPOSE OF ACCOUNT:                          Forex (USD)


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated
check register can be attached to this report, provided all the information requested below is included.

                       Check
     Date                                       Payee                         Purpose                      Amount
                      Number
      8/3/2020                      Global Asset Rental, LLC           Transfer to SunTrust                       49,265.60
      8/3/2020                      TransferWise                       Transfer Fees                                   1.40




TOTAL                                                                                             $               49,267.00




                                                           MOR-8
      Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20            Page 33 of 41




TransferWise Inc.                                                                        Need any help?
19 W 24th Street
                                                                                         We're here to help, so if
New York
                                                                                         something isn't right just
NY
                                                                                         contact us:
10010
                                                                                         transferwise.com/help.
United States



USD statement
1 August 2020 [GMT] - 1 September 2020 [GMT]
Generated on: 10 September 2020



Account Holder                               Account number                              Wire transfer number
Global Keg Rental LLC                        822000111121                                026073008
6675 Westwood Blvd., Suite 330
                                                                                         Bank code (SWIFT/BIC)
Orlando
FL                                                                                       CMFGUS33
32821                                                                                    Routing number (ACH or ABA)
United States
                                                                                         026073150



USD balance on 1 September 2020 [GMT]                                                                                    0.00 USD




TransferWise is authorised by the Financial Conduct Authority under the Electronic Money Regulations 2011, Firm Reference 900507, for
the issuing of electronic money.
                    Case 6:20-bk-04126-KSJ                    Doc 184        Filed 09/21/20          Page 34 of 41

                                                      Global Asset Rental LLC
                                                      Global Asset Rental LLC

                           Reconciliation Detail - 01320 TransferWise USD
                                          As of 31-Aug-2020

 ID                                                Trans Date             Docu Name              Memo                                Balance
                                                   action                 ment
                                                   Type                   Numb
                                                                          er
 Reconciled
  Cleared Deposits and Other Credits
                                                   Transf   06-May-2020 TX139                    CXI adjustment                     15,967.84
                                                   er
                                                   Transf   17-Jul-2020 TX135                    ADP Canada July EOM 2020            2,875.77
                                                   er
                                                   Transf   07-Aug-2020 TX143                    Hawkins                               641.57
                                                   er
                                                   Journa   10-Aug-2020 JL4589                                                      85,000.00
                                                   l
                                                   Transf   14-Aug-2020 TX150                    Hawkins Invoices 58972 & 58973        762.68
                                                   er
  Total - Cleared Deposits and Other Credits                                                                                       105,247.86
  Cleared Checks and Payments
                                                   Journa   06-May-2020 JL4560                   CXI adjustment                    (15,967.84)
                                                   l
                                                   Bill     17-Jul-2020          V1003 ADP       ADP Canada July EOM 2020           (2,875.77)
                                                   Payme
                                                   nt
                                                   Transf   03-Aug-2020 TX142                    Transfer from TW to ST            (49,265.60)
                                                   er
                                                   Check    04-Aug-2020                                                                 (1.40)
                                                   Transf   07-Aug-2020 TX144                    Hawkins                              (641.57)
                                                   er
                                                   Bill     10-Aug-2020 80       V1160                                             (85,000.00)
                                                   Payme                         International
                                                   nt                            Chamber of
                                                                                 Commerce
                                                   Transf 14-Aug-2020 TX149                      Hawkins Invoices 58972 & 58973       (762.68)
                                                   er
  Total - Cleared Checks and Payments                                                                                             (154,514.86)
 Total - Reconciled                                                                                                                (49,267.00)
 Last Reconciled Statement Balance - 31-Jul-2020                                                                                     49,267.00
 Current Reconciled Balance                                                                                                               0.00
 Reconcile Statement Balance - 31-Aug-2020                                                                                                0.00
 Difference                                                                                                                               0.00
 Unreconciled                                                                                                                             0.00
Total as of 31-Aug-2020                                                                                                                   0.00
                        Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20            Page 35 of 41
                                                             ATTACHMENT 4A

                                 MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor:     Global Asset Rental, LLC                                             Case Number:             6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

 Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank
reconciliation form can be found at http://www.usdoj.gov/ust/r21/index.htm. If bank accounts other than the three required by the United
States Trustee Program are necessary, permission must be obtained from the United States Trustee prior to opening the accounts.
Additionally, use of less than the three required bank accounts must be approved by the United States Trustee.



NAME OF BANK:           TransferWise                                                     BRANCH:

ACCOUNT NAME:           Global Keg Rental LLC (GBP Account)                              ACCOUNT NUMBER:                         29317782

PURPOSE OF ACCOUNT:                       Forex (GBP)


     Ending Balance Per Bank Statement                                                                            $                    -
     Plus Total Amount of Outstanding Deposits                                                                    $                    -
     Minus Total Amount of Outstanding Checks and other debits                                                                              *
     Minus Service Charges                                                                                        $                    -
     Ending Balance Per Check Register (Note 1)                                                                   $                    -    **(a)

*Debit cards are used by ___________________________________________________

** If Closing Balance is negative, provide explanation:_____________________________


The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
                (   Check here if cash disbursements were authorized by United States Trustee)


         Date             Amount               Payee                   Purpose                      Reason for Cash Disbursement




                                  TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

                    $                                    -       Transferred to Payroll Account
                    $                                    -       Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as "Ending Balance" on Schedule
of Receipts and Disbursements (Page MOR-2, Line 7).

Note 1) The ending balance reflected on the MOR is in USD$. The TransferWise - (FOREX GBP) account is denominated in the British Pound (GBP). See
exchange rate reconciliation below:

As of:                                              8/31/2020
TW GBP balance                            $              ‐
GBP / USD FX Rate                                        -
TW GBP Account (USD Equivalent Balance)   $              ‐




                                                                          MOR-7
         Case 6:20-bk-04126-KSJ                     Doc 184          Filed 09/21/20            Page 36 of 41
                                                     ATTACHMENT 5A

                                       CHECK REGISTER- OPERATING ACCOUNT

Name of Debtor: Global Asset Rental, LLC                                     Case Number:        6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

NAME OF BANK:                       TransferWise                             BRANCH:                                        0

ACCOUNT NAME:                       Global Keg Rental LLC (GBP Account)

ACCOUNT NUMBER:                                          29317782

PURPOSE OF ACCOUNT:                          Forex (GBP)


Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated
check register can be attached to this report, provided all the information requested below is included.

                       Check
     Date                                       Payee                         Purpose                      Amount
                      Number
      8/4/2020                      Global Asset Rental, LLC           Transfer to SunTrust                         2,031.41
      8/4/2020                      TransferWise                       Transfer Fees                                    8.59




TOTAL                                                                                             $                 2,040.00




                                                           MOR-8
        Case 6:20-bk-04126-KSJ                   Doc 184          Filed 09/21/20            Page 37 of 41




TransferWise Inc.                                                                        Need any help?
19 W 24th Street
                                                                                         We're here to help, so if
New York
                                                                                         something isn't right just
NY
                                                                                         contact us:
10010
                                                                                         transferwise.com/help.
United States



GBP statement
1 August 2020 [GMT] - 1 September 2020 [GMT]
Generated on: 10 September 2020



Account Holder                               Account number                              UK sort code
Global Keg Rental LLC                        29317782                                    23-14-70
6675 Westwood Blvd., Suite 330
                                             IBAN (to receive GBP from UK
Orlando
                                             only)
FL
32821                                        GB21 TRWI 2314 7029 3177 82
United States


GBP balance on 1 September 2020 [GMT]                                                                                    0.00 GBP

Sent money to Global Asset Rental LLC dba Global Keg Rental                                  -2031.41 GBP                  8.59 GBP
LLC
3 August 2020 | TransferWise ID: TRANSFER-160095468 | Reference: Xfer
to ST


TransferWise Charges for: TRANSFER-160095468                                                      -8.59 GBP                0.00 GBP
3 August 2020 | TransferWise ID: TRANSFER-160095468 | Reference: Xfer
to ST




TransferWise is authorised by the Financial Conduct Authority under the Electronic Money Regulations 2011, Firm Reference 900507, for
the issuing of electronic money.
                    Case 6:20-bk-04126-KSJ                    Doc 184      Filed 09/21/20      Page 38 of 41

                                                       Global Asset Rental LLC
                                                       Global Asset Rental LLC

                           Reconciliation Detail - 01340 TransferWise GBP
                                          As of 31-Aug-2020

 ID                                                Transact Date         Documen Name         Memo                              Balance
                                                   ion Type              t Number
 Reconciled
  Cleared Deposits and Other Credits
                                                   Transfer   07-Aug-2020 TX144               Hawkins                             495.00
                                                   Transfer   14-Aug-2020 TX149               Hawkins Invoices 58972 & 58973      690.00
  Total - Cleared Deposits and Other Credits                                                                                    1,185.00
  Cleared Checks and Payments
                                                   Check    04-Aug-2020                       TransferWise Fees                    (8.59)
                                                   Transfer 04-Aug-2020 TX141                 Transfer from TW to ST           (2,031.41)
                                                   Bill     07-Aug-2020           V1159       GK 7807                            (495.00)
                                                   Payment                        Hawkins
                                                                                  Logistics
                                                   Bill    14-Aug-2020            V1159       Hawkins Invoices 58972 & 58973    (690.00)
                                                   Payment                        Hawkins
                                                                                  Logistics
  Total - Cleared Checks and Payments                                                                                          (3,225.00)
 Total - Reconciled                                                                                                            (2,040.00)
 Last Reconciled Statement Balance - 31-Jul-2020                                                                                 2,040.00
 Current Reconciled Balance                                                                                                          0.00
 Reconcile Statement Balance - 31-Aug-2020                                                                                           0.00
 Difference                                                                                                                          0.00
 Unreconciled                                                                                                                        0.00
Total as of 31-Aug-2020                                                                                                              0.00
                   Case 6:20-bk-04126-KSJ            Doc 184      Filed 09/21/20      Page 39 of 41
                                                     ATTACHMENT 6

                                                MONTHLY TAX REPORT

Name of Debtor:       Global Asset Rental, LLC                           Case Number:          6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

                                                TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax,
unemployment tax, State workmen's compensation, etc.

                          Date
 Name of Taxing                                                            Date Last Tax
                        Payment        Description           Amount                                Tax Return Period
   Authority                                                               Return Filed
                          Due




                                                   NOT APPLICABLE




TOTAL                                                    $        -




                                                         MOR-14
                     Case 6:20-bk-04126-KSJ                            Doc 184            Filed 09/21/20                Page 40 of 41
                                                                              ATTACHMENT 7

                                                       SUMMARY OF OFFICER OR OWNER COMPENSATION

                                                    SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor:                      Global Asset Rental, LL                               Case Number:                          6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020

Record all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include car allowances, payments to retirement plans,
loan repayments, payments of Officer/Owner's personal expenses, insurance premium payments, etc. Do not include reimbursement of business expenses
Officer or Owner incurred and for which detailed receipts are maintained in the accounting records.



     Name of Officer or Owner                                  Title                             Payment Description                  Amount Paid
                                                                                                                                                     -




                                                                           PERSONNEL REPORT

                                                                                                       Full Time                        Part Time
Number of employees at beginning of period
Number hired during the period
Number terminated or resigned during period
Number of employees on payroll at end of period

                                                                    CONFIRMATION OF INSURANCE



List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft, comprehensive, vehicle, health and life. For the first
report, attach a copy of the declaration sheet for each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in which a
change occurs during the month (new carrier, increased policy limits, renewal, etc.).


                                                Phone                                                                                 Expiration            Date Premium
         Agent and/or Carrier                                     Policy        Number              Coverage Type
                                                Number                                                                                  Date                     Due

Aon Risk Services                                                          2849354                  General liability                  07/01/21               7/1/20201
Aon Risk Services                                                          2902645                  Workers Comp                       07/01/21               07/01/21




The following lapse in insurance coverage occurred this month:

Policy                                    Date
                                                                  Date Reinstated          Reason for Lapse
Type                                      Lapsed
                                                                             NOT APPLICABLE




Check here if U.S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                                               MOR-15
                    Case 6:20-bk-04126-KSJ               Doc 184        Filed 09/21/20        Page 41 of 41

                                                          ATTACHMENT 8


                                 SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD


Name of the Debtor:    Global Asset Rental, LLC                           Case Number:       6:20-bk-04126-KSJ

Reporting Period beginning 8/1/2020 and ending 8/31/2020


Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this
report, such as the sale of real estate (attach closing statement ); (2) non-financial transactions, such as the substitution of
assets or collateral; (3) modifications to loan agreements; (4) change in senior management, etc.
Attach any relevant documents.


Debtor closed the Wells Fargo accounts and SunTrust savings account and retitled the SunTrust operating account to a Debtor In
Possession account in August, and will be reflected in the next MOR and in accordance with the cash management order {DE 78,
filed on August 7, 2020].


On August 19, 2020, the Debtor filed an emergency Motion for the entry of an Order (1) approving competitive bidding procedures
for the sale of substantially all of the Debtor's assets, (2) scheduling dates to conduct auction and sale hearing, (3) approving the
form and manner of notices, (4) approving the sale of substantially all of the Debtor's assets free and clear of all liens, claims
encumbrances and interests, (5) approving assumption and assignment procedures, and (6) granting related relief.




On September 14, 2020, a hearing was held and the court approved the use of cash collateral.




                                                               MOR-16
